Citation Nr: 0511006	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for disorders of the head, back, and neck, 
claimed at the residuals of injuries sustained in a 
Department of Veteran Affairs (VA) shuttle van incident in 
December 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to June 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee, Regional 
Office (RO).  The veteran relocated to Virginia, and his 
claims folder was transferred to the Roanoke, Virginia, VARO.


FINDING OF FACT

The veteran does not have disabilities involving the head, 
neck or back as a result of an injury, or aggravation of an 
injury, attributable to a December 1998 VA shuttle van 
incident.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for an injury to 
the head, neck and back under 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159 because an initial 
AOJ adjudication had already occurred. 

In February 1999, the veteran filed a claim for entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for head, neck and back disorders acquired as a result 
of a December 1998 shuttle van incident.  His claim was 
denied in a September 1999 rating decision.  He filed a 
timely appeal.  In letters dated in March 2002, July 2002 and 
February 2004, the RO informed him of the requirements of 
VCAA.  In supplemental statements of the case, dated in March 
2002, August 2004 and October 2004, he was provided with the 
applicable law and regulations regarding VCAA.  Under the 
circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not recently foreseeable.  38 U.S.C.A. § 
1151 (West 2002); see also VAOPGCPREC 40-97.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358 and 3.800.  They provide, in pertinent part, that in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1) (2004).


Factual Background

A review of the claims files shows that in February 1999, the 
veteran claimed that he sustained injuries to his head, neck 
and back while a passenger in a VA vehicle.  At the time he 
was traveling from a VA Medical Center (VAMC), where he 
underwent cataract surgery, back home to the Mountain Home 
Domiciliary.  His essential contention is that the driver of 
the VA shuttle bus attempted to pull off before he was seated 
which caused him to lose balance and strike his back against 
the doorframe.

Of record is an Uniform Offense Report from VA law 
enforcement, which describes the veteran's account of the 
circumstances surrounding the December 1998 incident.  On 
December 2, 1998 he was attempting to step onto a shuttle bus 
van that transports veterans to and from appointments.  The 
veteran was later evaluated in the emergency room for back 
pain.  The following day a witness to the incident supported 
the veteran's version of events.

VA and private outpatient treatment records dated from 
September 1998 to December 2004 show that on December 2, 1998 
the veteran underwent outpatient cataract surgery and 
returned to the domiciliary in the afternoon.  Later that 
evening he complained of difficulty sleeping and of "hurting 
inside."  The following day he reported that he hurt his 
back in an accident when the driver of the van pulled away 
before he was seated.  However, his primary complaint was of 
a "nervous condition."  The clinical impression was 
anxiety.  An entry dated December 4, 1998, shows the veteran 
requested a refill of medications.  There were no pertinet 
complaints involving the head, neck or back.  The remaining 
records include X-ray findings of moderately severe 
degenerative osteoarthritis of the right hip; advanced 
degenerative arthritis of the right shoulder and severe 
multilevel spondylosis of the cervical spine.  The records 
are entirely negative for complaints or treatment for head 
injury residuals.  

In July 2004 the veteran underwent VA examination.  The 
examiner reviewed the claims folders noting the veteran's 
long-term history of degenerative disc disease of the 
lumbosacral and cervical spine.  The examiner referred to the 
December 2, 1998 shuttle bus incident noting that afterwards 
the veteran's only complaint was of trouble sleeping.  There 
were no notations that he complained of neck or back pain.  
Moreover following additional evaluation by the emergency 
department for anxiety symptoms, there was again no notation 
of complaints of any type of pain.  The examiner noted that 
prior to the December 1998 incident, X-rays of the lumbar 
spine, taken in August 1998, showed L4-5 spondylolisthesis; 
severe degenerative arthritis and narrowing of the disc space 
consistent with disc disease.  An X-ray dated in December 
1999 showed moderate to moderately severe disc and 
degenerative joint disease of the cervical spine as well as 
foraminal stenosis.  Views of the hips showed moderate to 
moderately severe bilateral hip degenerative joint disease.  
There were no complaints of head pain or head injury 
residuals.  

The examiner specifically noted that the veteran had X-ray 
evidence of moderate to moderately severe degenerative joint 
disease at about the time or shortly after the time of his 
incident in December 1998.  He also noted that degenerative 
disease of this nature was consistent with repetitive injury 
over a long period of time and could not have possibly 
developed in the time frame or interval between December 1998 
and the time of the X-rays.  The medical records and claims 
file reviewed did not have any evidence that the veteran 
complained of any pain related to the van incident.  The 
examiner's clinical impression was degenerative changes of 
the hips, neck and lower back existing for a long period of 
time and clearly present prior to the time of the veteran van 
incident in December 1998.  There was no evidence that he 
suffered from any injury that required treatment other than 
anxiety.  The examiner also concluded that as a result of 
this incident there was no evidence of any aggravation of 
pre-existing disability as result of this incident.  

Analysis

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  This 
particular claim is grounded in the theory of aggravation, as 
the lumbar and cervical disorders were clearly preexisting in 
1998.  Thus, the determination of whether the December 1998 
incident resulted in an increase in lumbar or cervical spine 
disabilities is to be based on the veteran's status 
immediately prior to and following the accident.

On the medical question of whether the veteran has additional 
or increased disability due to the December 1998 VA shuttle 
bus incident, the record contains a medical opinion obtained 
by VA in 2004, in which, after a review of the veteran's 
file, the examiner concluded that there was no evidence that 
the December 1998 incident resulted in any additional 
disability or aggravation of the veteran's preexisting back 
and neck disorders.  The examiner noted that the nature of 
the veteran's degenerative was consistent with repetitive 
injury over a long period of time and could not have possibly 
developed in the time frame or interval between December 1998 
and the time of the X-rays.  The examiner emphasized that 
following the incident there were no notations of neck or 
back pain.  The opinion by the VA examiner in July 2004, in 
the absence of any other competent clinical evidence directly 
contradicting this opinion, precludes a grant of benefits 
under 38 U.S.C.A. § 1151.

In addition, the evidence of record demonstrates that the 
veteran does not currently have head injury residuals due to 
an injury or aggravation of an injury as a result of VA 
transportation provided in December 1998.  

The Board can identify no competent medical evidence, which 
purports to show additional disability involving the head, 
neck or back or an increase in the level of neck and back 
disability, caused by the December 1998 incident.  The 
veteran has made such an assertion; however, he is not 
competent to relate his symptoms to a particular diagnosis or 
specific etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence of a nexus is required.

In light of the above, VA compensation for head, neck and 
back disabilities pursuant to 38 U.S.C.A. § 1151 is not 
established.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
head, neck and back disorders is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


